DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Aoki (US PGPub 2019/0094590). 

Regarding claim 1, Aoki discloses an electronic device (fig. 2, liquid crystal panel 100) comprising:
a display ([0070], “The liquid crystal panel 100 includes a display portion 101”);
a display driver integrated circuit (IC) (DDI) (fig. 2, display drive portion 112) configured to output a synchronization signal corresponding to an update of a screen to be displayed on the display ([0074], “The display drive portion 112 performs image data write processing (processing for applying a voltage depending on a display image to the pixel electrode 12) based on the control by the overall control portion 111, so that a desired image is displayed in the display portion 101”); and
a touch circuit (fig. 2, sensor drive portion 113) including a touch sensor ([0068], “The liquid crystal display device according to this embodiment is a liquid crystal display device with a built-in touch sensor”) and a touch sensor IC ([0074], “The sensor drive portion 113 performs touch detection (position detection processing in which a position on the liquid crystal panel 100 that has been touched is detected), based on the control by the overall control portion 111”), wherein the touch sensor IC is configured to:
apply a first driving signal to the touch sensor, based on a period in which a synchronization signal corresponding to a first display update frequency is applied, when the synchronization signal is received from the DDI ([0100] and fig. 1, “During the sleep period…The touch sensor is driven at drive frequency of 30 Hz, for example. The drive frequency of the touch sensor is lower in the sleep period than in the display period, because detailed manipulation by touching is not required during the sleep period”), and
apply a second driving signal to the touch sensor, during a designated active period, when a synchronization signal corresponding to a second display update frequency is received from the DDI ([0097] and fig. 1, “Further, during the display period, the touch sensor is driven at a drive frequency from 60 Hz to 120 Hz, for example. In this manner, the drive frequency of the touch sensor is set to be higher than the drive frequency of the display operation. This is because, if the drive frequency of the touch sensor is set to be lower than the drive frequency of the display operation, timing for touch detection becomes later than timing for refreshing display, resulting in poor operational feeling”).

Regarding claim 2, Aoki further discloses wherein, in the active period, a frequency of the second driving signal is higher than a frequency of the first driving signal (Aoki: [0100], “The drive frequency of the touch sensor is lower in the sleep period than in the display period, because detailed manipulation by touching is not required during the sleep period”).

Regarding claim 6, Aoki further discloses further comprising a processor (Aoki: fig. 2, overall control portion 111), 
wherein the processor is configured to identify a scheme for changing the synchronization signal from corresponding to the first display update frequency to corresponding to the second display update frequency (Aoki: [0074], “The sensor drive portion 113 performs touch detection (position detection processing in which a position on the liquid crystal panel 100 that has been touched is detected), based on the control by the overall control portion 111”).

Regarding claim 7, Aoki further discloses wherein the processor is further configured to identify the scheme based on a specification of the DDI (Aoki: [0074], “based on the control by the overall control portion 111”).

Regarding claim 8, Aoki further discloses wherein the processor is configured to identify the scheme based on information regarding a sensitivity for a flicker of the display of a user of the electronic device (Aoki: [0107], “Therefore, while the flicker rate increases during the no display period T1, the flicker rate decreases during the display insertion period. With this, even if the device resumes from the sleep state to the normal state at any timing, the flicker rate is no higher than F2 (F2<F1). As described above, according to this embodiment, the flicker rate is F2 at maximum, and the flicker rate becomes significantly lower than the case of the conventional technique”).

Regarding claim 9, Aoki further discloses wherein the touch sensor IC is further configured to receive a first signal indicating that the synchronization signal is to be changed to correspond to the second display update frequency before receiving, from the DDI, the synchronization signal corresponding to the second display update frequency (Aoki: [0113], “FIG. 15 is a diagram for illustration of a drive method in this embodiment. In the first embodiment, a specific image is inserted every predetermined period throughout the sleep period. On the other hand, in this embodiment, a display image (an image to be displayed in the display period) is inserted during a period immediately before switching to the display period is performed in the sleep period. Specifically, the display drive portion 112 performs image data write processing during the period immediately before switching to the display period is performed in the sleep period. Further, a voltage applied to the pixel electrode 12 in the image data write processing is a voltage corresponding to the image to be displayed in the display period”).

Regarding claim 11, Aoki further discloses 
wherein the synchronization signal includes a horizontal synchronization signal, and
wherein the touch sensor IC is further configured to identify that the synchronization signal is changed to correspond to the second display update frequency, based on identifying that the horizontal synchronization signal is not received during a predetermined first time interval (Aoki: [0099], “It should be noted that, in a case where the drive frequency of the touch sensor is higher than the drive frequency of the display operation, the touch sensor may be driven during a part of the horizontal flyback period in addition to the vertical flyback period”).

Claims 13 and 14 are method claims drawn to the device of claims 1 and 2 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki. 

Regarding claim 12, Aoki further discloses wherein the first display update frequency is 60Hz (Aoki, fig. 1, drive touch sensor between 60-120Hz), and the second display update frequency (Aoki, fig. 1, drive touch sensor at 30 Hz).
Aoki discloses the claimed invention except for the second display update frequency is 1Hz.
It would have been obvious to one of ordinary skill in the art to use a second display update frequency of 1 Hz, to balance requirements of power consumption and touch detection, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

Claims 3-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Murphy et al. (US PGPub 2011/0050618). 

Regarding claim 3, while Aoki discloses two modes touch detection, it has been known in the prior art to perform a more gradual or stepped approach to the multiple touch detection modes. In a similar field of endeavor of touch input devices, Murphy discloses 
wherein, before the synchronization signal corresponding to the second display update frequency is received from the DDI, the touch sensor IC is further configured to:
receive, from the DDI, a synchronization signal corresponding to a third display update frequency corresponding to a first permutation, the first permutation being a decreasing permutation of at least one of integers which are divisors of a first integer corresponding to the first display update frequency and greater than a second integer corresponding to the second display update frequency, and
apply a third driving signal to the touch sensor while the synchronization signal corresponding to the third display update frequency is received, and
wherein a frequency of the third driving signal is identical to a frequency of the first driving signal ([0081] and fig. 16, “Continuing to refer to FIG. 16, according to one embodiment at steps 602 and 604 RUN MODE represents a normal, full speed, operational mode. Steps REST1 MODE through REST3 MODE represent power saving modes with progressively slower sample rates, which are selected to achieve a desired level of reduced power consumption. As shown in FIG. 16, mutual capacitance touch sensing system 110 starts out in RUN MODE. As long as a touch is detected before a predetermined period of time corresponding to REST1 DELAY has elapsed at step 610, mutual capacitance touch sensing system 110 remains in RUN MODE. If a touch has not been detected within such a predetermined period of time, mutual capacitance touch sensing system 110 enters REST1 MODE at step 614. Once again a timer is started, and if REST2 DELAY at step 620 elapses without a touch being detected, mutual capacitance touch sensing system 110 progresses into REST2 MODE. Once again, a timer is started and if no touches are detected, mutual capacitance touch sensing system 110 finally enters REST3 MODE at step 630. The time for transition can be adjusted to any desired value, but typically ranges between about 15 seconds and about 60 seconds”).
In view of the teachings of Aoki and Murphy, it would have been obvious to one of ordinary skill in the art to modify the two touch detection modes of Aoki to provide modes with progressively slower sample rates, as taught by Murphy to achieve a desired level of reduced power consumption. 

Regarding claim 4, the combination of Aoki and Murphy further discloses wherein, before the synchronization signal corresponding to the second display update frequency is received from the DDI, the touch sensor IC is further configured to: 
receive, from the DDI, a synchronization signal corresponding to a fourth display update frequency corresponding to a second permutation, the second permutation being a decreasing permutation of a plurality of integers which start with a third integer less than a first integer corresponding to the first display update frequency and end with a fourth integer less than the third integer and greater than a second integer corresponding to the second display update frequency; and 
drive the touch sensor in an off state during at least a portion of a period in which the synchronization signal corresponding to the fourth display update frequency is received (Murphy: [0081] and fig. 16, “Continuing to refer to FIG. 16, according to one embodiment at steps 602 and 604 RUN MODE represents a normal, full speed, operational mode. Steps REST1 MODE through REST3 MODE represent power saving modes with progressively slower sample rates, which are selected to achieve a desired level of reduced power consumption. As shown in FIG. 16, mutual capacitance touch sensing system 110 starts out in RUN MODE. As long as a touch is detected before a predetermined period of time corresponding to REST1 DELAY has elapsed at step 610, mutual capacitance touch sensing system 110 remains in RUN MODE. If a touch has not been detected within such a predetermined period of time, mutual capacitance touch sensing system 110 enters REST1 MODE at step 614. Once again a timer is started, and if REST2 DELAY at step 620 elapses without a touch being detected, mutual capacitance touch sensing system 110 progresses into REST2 MODE. Once again, a timer is started and if no touches are detected, mutual capacitance touch sensing system 110 finally enters REST3 MODE at step 630. The time for transition can be adjusted to any desired value, but typically ranges between about 15 seconds and about 60 seconds”).

Regarding claim 5, the combination of Aoki and Murphy further discloses  
wherein the touch sensor IC is further configured to: 
drive the touch sensor in the off state during a period before a first time, of the period in which the synchronization signal corresponding to the fourth display update frequency is received, and 
apply a fourth driving signal to the touch sensor during a period after the first time, of the period in which the synchronization signal corresponding to the fourth display update frequency is received, 
wherein a frequency of the fourth driving signal is identical to a frequency of the first driving signal, and 
wherein the first time is a time at which a synchronization signal received after the first time corresponds to a display update frequency corresponding to a divisor of the first integer (Murphy: [0080], “The rest mode is a low power mode provided to save battery life. In rest mode, the device periodically looks for motion or touch at a rate programmed by rest rate registers and the responsiveness of the device is significantly reduced to save power. If the presence of a finger on the touchscreen is detected, processor or controller 100 shifts to run mode. In the absence of finger detection for a predetermined period of time, processor or controller 100 downshifts to the next slowest rest mode. Rest periods and downshift times are preferably programmable by firmware, and can be overridden via user register writes”).

Claim 15 is a method claim drawn to the device of claim 3 and is therefore interpreted and rejected based on similar reasoning. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Lee (US PGPub 2015/0145803). 

Regarding claim 10, Aoki further discloses further comprising a processor (Aoki: fig. 2, overall control portion 111). While Aoki discloses an active mode and a sleep mode, other types of display modes including for a still image or an always on display are known in the prior art. 
In a similar field of endeavor of touch input display devices, Lee discloses wherein the processor is further configured to transmit the first signal to the touch sensor IC based on identifying that the screen to be displayed on the display is a still screen or an always on display (AOD) ([0055], “FIG. 8B illustrates an exemplary circumstance in which the touch accuracy of active mode 701 may be needed or desired for some portion(s) of touch screen 802 while the touch accuracy of idle mode 703 may be sufficient for other portion(s) of the touch screen. As above, device 800 can include touch screen 802. Touch screen 802 can display a UI that includes portion 806 and portion 808. Portion 806 of the UI can provide visual feedback 810 of a user's inputting of a passcode as the user inputs it, for example. Portion 808 of the displayed UI can provide a keypad 812 including one or more keys 814. Keys 814 can be positioned adjacent each other in the UI. The user can enter the passcode, for example, by providing touch input to one or more keys 814 in keypad 812”).
In view of the teachings of Aoki and Lee, it would have been obvious to one of ordinary skill in the art to including the still image mode of Lee within the system of Aoki, for the purpose of improving power consumption during times that it is determined that touch accuracy can be in an idle mode. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suyama et al. (US PGPub 2019/0025978) discloses a timing chart showing signals and the like that are sent out from a touch panel control device (fig. 3).
Tate et al. (US 8,816,985) discloses a state diagram illustrating power states of an electronic system and transitions between the power states (fig. 12).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693